                                                      1   LYSSA S. ANDERSON
                                                          Nevada Bar No. 5781
                                                      2   RYAN W. DANIELS
                                                          Nevada Bar No. 13094
                                                      3   KAEMPFER CROWELL
                                                          1980 Festival Plaza Drive, Suite 650
                                                      4   Las Vegas, Nevada 89135
                                                          Telephone: (702) 792-7000
                                                      5   Fax:        (702) 796-7181
                                                          landerson@kcnvlaw.com
                                                      6   rdaniels@kcnvlaw.com

                                                      7   Attorneys for Defendant
                                                          City of North Las Vegas
                                                      8

                                                      9                                                  UNITED STATES DISTRICT COURT

                                                     10                                                                DISTRICT OF NEVADA

                                                     11   GARRY E. GOLDING,                                                      Case No.:   2:17-cv-02340-RFB-PAL

                                                     12                           Plaintiff,
                                                          vs.                                                                         STIPULATION TO EXTEND
                                                     13                                                                            DISPOSITIVE MOTION DEADLINE
                                                          CITY OF NORTH LAS VEGAS, a municipal
                                                     14   corporation,                                                                       (Fourth Request)

                                                     15                           Defendants.

                                                     16

                                                     17               Garry E. Golding and the City of North Las Vegas, by and through their counsel of

                                                     18   record, agree and stipulate to extend the dispositive motion deadline (currently set for

                                                     19   February 19, 2019) an additional thirty (30) days so that the new dispositive motion deadline will

                                                     20   be March 21, 2019. This is the fourth requested extension between the parties for this deadline.

                                                     21   The parties request this extension because as set out in the parties’ prior requests, one of the
KAEMPFER CROWELL RENSHAW




                                                     22   Defendant’s key witnesses was unavailable for his deposition due a severe illness. That witness
  GRONAUER & FIORENTINO


                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23   was deposed; however, the parties are still waiting on the deposition transcript and also, are

                                                     24   waiting on a deposition transcript of a second key witness that was never received.                         The


                                                          20190213 SAO to Extend Dispositive Mtns (4th).doc 16455.17
                                                                                                                                                                Page 1 of 2
                                                      1   transcripts are necessary to prepare dispositive motions. The parties have been coordinating with

                                                      2   the Court Reporter about the deposition transcripts and have been told they will be provided

                                                      3   “shortly.” The parties cannot determine a date certain that they will have the transcripts.

                                                      4               The extension will not prejudice any party and will allow the parties to obtain the

                                                      5   deposition transcripts and enough time to properly brief their dispositive motions for this Court.

                                                      6   The parties are not delaying the conclusion of this matter by delaying trial or otherwise; no trial

                                                      7   date has yet been ordered.

                                                      8               IT IS SO STIPULATED this 13th day of February, 2019.

                                                      9   KAEMPFER CROWELL                                                  LAW OFFICE OF MICHAEL BALABAN

                                                     10
                                                          By:        /s/ Lyssa Anderson                                     By: /s/ Michael Balaban
                                                     11              LYSSA S. ANDERSON                                          MICHAEL BALABAN, ESQ.
                                                                     Nevada Bar No. 5781                                        Nevada Bar No. 9370
                                                     12              1980 Festival Plaza Dr., Ste. 650                          10726 Del Rudini Street
                                                                     Las Vegas, Nevada 89135
                                                                     Attorneys for Defendant                                    Las Vegas, NV 89141
                                                     13              City of North Las Vegas                                    Attorneys for Plaintiff
                                                                                                                                Garry E. Golding
                                                     14

                                                     15
                                                                                                                       ORDER
                                                     16
                                                          IT IS SO ORDERED.
                                                     17                                                                ________________________________
                                                     18
                                                                                                                       RICHARD
                                                                                                                       UNITED    F. BOULWARE,
                                                                                                                              STATES            II JUDGE
                                                                                                                                     DISTRICT COURT
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                     19                                                                DATED:
                                                                                                                        DATED this 14th day of February, 2019.
                                                     20

                                                     21
KAEMPFER CROWELL RENSHAW




                                                     22
  GRONAUER & FIORENTINO


                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23

                                                     24


                                                          20190213 SAO to Extend Dispositive Mtns (4th).doc 16455.17
                                                                                                                                                                 Page 2 of 2
